Title: 7. A Bill Giving Certain Powers to the Governor and Council for a Limitted Time, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Whereas the present war between America and Great-Britain was undertaken for defence of the common rights of the American States, and it is therefore just that each of them, when in danger, should be aided by the joint exertions of all; and as on any invasion of this commonwealth in particular, we should hope for and expect necessary aids of militia from our neighboring sister states, so it is incumbent on us to yeild the same assistance to them under the like circumstances; and the laws heretofore empowering the Governor and Council to send aids of militia to such states will expire at the end of this present session of Assembly.
Be it therefore enacted by the General Assembly that on the invasion, or reasonable apprehension of an invasion of any sister state, and application from Congress, or from the Legislative or Executive powers of such state for aids of militia, it shall be lawful for the Governor, with the advice of the Council of State, to order to their assistance such corps of the militia, from any of the counties of this commonwealth, as the exigence of the case may require or admit, having regard, in such orders, to the convenience and vicinity of such counties to the place invaded, their internal security and the imminence of the danger; and moreover to appoint such General, Field, and Staff Officers as may be requisite to command, attend and provide for the same, to have them furnished with necessaries for travelling and camp uses, and such arms, ammunition, and accoutrements, as may be called for, if the same can be procured and spared from this commonwealth. And to answer the expences hereof in the first instance, the Governor with the advice of Council is empowered to draw for any sums of money necessary to carry these purposes into effect, on the Treasurer of this commonwealth, who shall pay the said draughts and keep a separate and distinct account thereof, in order that the same may be reimbursed to the commonwealth.
Such militia while on duty shall be subject to the continental rules and articles of discipline and government; save only that all courts-martial, whether general or regimental, which shall be holden on any of them, shall consist of their own officers only.

This act shall be in force till the end of the next session of General Assembly only, and no longer.
